2fs9




lionos*bleW. Y, Tuokor
CouAS~ AttaSn@y
VWlington , Tsrad

has   Sir;                   CppinfoaX0. 6-6669
                             Rot Xi?feotief Eoum BfU 96, 17tk
                                  1 lsttuso, on peJsdiJi&
                                                        tar
                                  e3 *8 and amwt @oata*
          fn your letter of June 4, Wtl, you dllnot attan-
iion to PotLeoBill X?Q+ 76, 4%h Le@latuso,    makiqg o**ala
rbmirsioar of peaal~ies ad intaert upon btblS.n~usat  a&
valoram aad poll t-6    pal4 en 6~ before Nowsaber1, 1042
~4 'rectpeatow opinion in rupm8e     to the folla*iag puo~ioa#~
             "l;-   Shall the proririonr    OS thfm se% bo
                    60 00AstsMd 08 to bol8 thb fldng
                    0i dat5qube    tu   s\tits, r0s ~4 naittm
                    mad poll Car, until Xw. &id, 19IlP
                    (Thbdate of thb expiration of thii
                    sot)
             *Es- Bhall aaL6 Bill, M baaotbd be OM-
                  etrubd 80 a8 tlb make tmo~garblo and
                  unoolleotfbl, lbrtmot few, Yheriff'a
                    proabae fem,  an& othw naobsaasup
                    ooust oeata, in sultr filed on Jum
                    lrt, and pwllng trial In the Plwsabes
                    Term of court, 1941?”
          Tha r&t doea not Ceolare a moratoriui on deiinpummt
tams, uor lift the sam Jut of a stats of cleltnquen~~.   It
mnlJ   meLas osrtaln raed8slons a8 &n faduoamsnt to url~ pap
mantof moh dollnquent taxe8, whloh isrestill 4~ snd ala&.
suita may stUl bb malntaine4 1 ally to aollect suoh taxol.
Judgmbnt8, howOver, ohoul4 conta"fA proviafone safwdw
tha right of the praperty ownor to ths remiesfotuihfirsn!?J
the ,iot,in gwe he makes payssAt on or before Novenber 1,
1942.. This fs 'in answer to pour .?iratqiuetfon.
          Buri     OA yOUr SeOQAd qUO&iOA,                        W9    f&U&0   -0tiOA      t
o? 8aiQ Xouse Eli
               "g 1 VI, a8 follow8t
                               Tit&t U&3. SO8t8    Si     SWb~        k&Ad   Slid
       aham  T%&er      at hare’aaarwl i)r attaahad  01: that
       my hozeafter aocruo or attaah to or by roams
       of $o~inquan~      poll  Or ad talor~  tam8 on whioh
       *at6 poll or a4 nrlorim tsx thr interoat and pen-
       al.tisrMoe ban rsloased by any of Cho ~rorlslons
       at thi8 Art ahall be and the same are huwbl ra=
       lsasti, ur& no such aorts sh~1.lhttreafterbo
       ohxg*4, oo~lesfmt, tiraouountrd for, r)rorlUod,
       hwamr,      that   any oo8ta that are nov duo an8 pap
       &ble to my ofrioer or ofrlolal shall remin e
       valid obli&AtfOA,       Aotulthat6Adi~ the prOViSiOAB
       bereor.           *
                 It   will   tbw    be seem that    all     costa       are reloaaa&
hi   05Se   of papmsnt of the d&.inqtwIt taxes DA or btiaro Llotr-
kr   1, 1842, aroapt tho80 due aAa payable to offiSaS   or ~ffi-
slab at the efteotlte &ate a? the bat, nny and all 0oaS8
aoarulag artsr the SHSotivS   &its or the hot ~ipp Be la a p s6
by auk%&& pOpfHbAtaf tha dellApAt    tCUW drip@ the lfiWti-
pcrloa of fiousoSill 76, This 1s true, wader the erprur pro-
rf~ioao     of    thS    8tatutS.   without rsforonoe            to    the date t&w rrrit
wattOf wr be fllsd. Howwor, ruoh costs arm Aot rsieand
and wi2.lbe co1lscrtiblou~lws the taxpayer makes $myAmAt of
hla aOii5QUOAt taxer on or before Bmoarbor 1, 1941.